UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7486 Nuveen Maryland Premium Income Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:5/31 Date of reporting period:8/31/12 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Maryland Premium Income Municipal Fund (NMY) August 31, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Discretionary – 4.2% (2.9% of Total Investments) Baltimore, Maryland, Senior Lien Convention Center Hotel Revenue Bonds, Series 2006A: $ 540 5.000%, 9/01/16 – SYNCORA GTY Insured No Opt. Call BB+ $ 567,518 5.250%, 9/01/19 – SYNCORA GTY Insured 9/16 at 100.00 BB+ 5.250%, 9/01/25 – SYNCORA GTY Insured 9/16 at 100.00 BB+ 5.250%, 9/01/27 – SYNCORA GTY Insured 9/16 at 100.00 BB+ 5.000%, 9/01/32 – SYNCORA GTY Insured 9/16 at 100.00 BB+ 5.250%, 9/01/39 – SYNCORA GTY Insured 9/16 at 100.00 BB+ Baltimore, Maryland, Subordinate Lien Convention Center Hotel Revenue Bonds, Series 2006B, 9/16 at 100.00 Ba2 5.875%, 9/01/39 Maryland Economic Development Corporation, Revenue Bonds, Chesapeake Bay Hyatt Conference 12/16 at 100.00 N/R Center, Series 2006A, 5.000%, 12/01/31 Total Consumer Discretionary Consumer Staples – 7.5% (5.1% of Total Investments) Guam Economic Development & Commerce Authority, Tobacco Settlement Asset-Backed Bonds, Series 2007A: 5.250%, 6/01/32 6/17 at 100.00 B+ 5.625%, 6/01/47 6/17 at 100.00 B+ Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Bonds, Series 2005A, 5/15 at 11.19 BB– 0.000%, 5/15/50 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, Series 2002: 5.375%, 5/15/33 11/12 at 100.00 BBB+ 5.500%, 5/15/39 11/12 at 100.00 BBB Tobacco Settlement Financing Corporation, Virgin Islands, Tobacco Settlement Asset-Backed 11/12 at 100.00 A3 Bonds, Series 2001, 5.000%, 5/15/31 Total Consumer Staples Education and Civic Organizations – 13.4% (9.1% of Total Investments) Frederick County, Maryland, Educational Facilities Revenue Bonds, Mount Saint Mary’s College, 9/16 at 100.00 BB+ Series 2006, 5.625%, 9/01/38 Hartford County, Maryland, Economic Development Revenue Bonds, Battelle Memorial Institute, 4/14 at 100.00 A+ Series 2004, 5.250%, 4/01/34 Maryland Health and Higher Educational Facilities Authority, Educational Facilities Leasehold 11/12 at 100.00 BBB– Mortgage Revenue Bonds, McLean School, Series 2001, 6.000%, 7/01/31 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Goucher College, 7/14 at 100.00 A– Series 2004, 5.125%, 7/01/34 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Goucher College, 7/22 at 100.00 A– Series 2012A, 5.000%, 7/01/34 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins No Opt. Call AA+ University, Trust 1003, 13.647%, 1/01/13 (IF) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Maryland Institute 6/16 at 100.00 Baa1 College of Art, Series 2006, 5.000%, 6/01/30 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Maryland Institute 6/17 at 100.00 Baa1 College of Art, Series 2007, 5.000%, 6/01/36 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Patterson Park 7/20 at 100.00 BBB Public Charter School Issue, Series 2010, 6.000%, 7/01/40 Maryland Industrial Development Financing Authority, Revenue Bonds, Our Lady of Good Counsel 5/15 at 100.00 N/R High School, Series 2005A, 6.000%, 5/01/35 Montgomery County Revenue Authority, Maryland, Lease Revenue Bonds, Montgomery College Arts Center Project, Series 2005A: 5.000%, 5/01/18 5/15 at 100.00 AA 5.000%, 5/01/19 5/15 at 100.00 AA 5.000%, 5/01/20 5/15 at 100.00 AA Morgan State University, Maryland, Student Tuition and Fee Revenue Bonds, Academic Fees and 7/22 at 100.00 Aa3 Auxiliary Facilities, Series 2012, 5.000%, 7/01/29 (WI/DD, Settling 9/11/12) Morgan State University, Maryland, Student Tuition and Fee Revenue Refunding Bonds, Academic No Opt. Call Aa3 Fees and Auxiliary Facilities, Series 1993, 6.100%, 7/01/20 – NPFG Insured University of Maryland, Auxiliary Facility and Tuition Revenue Bonds, Refunding Series 2012A, No Opt. Call AA+ 3.000%, 4/01/13 University of Maryland, Auxiliary Facility and Tuition Revenue Bonds, Series 2006A, 10/16 at 100.00 AA+ 5.000%, 10/01/22 University of Puerto Rico, University System Revenue Bonds, Series 2006P, 5.000%, 6/01/23 6/16 at 100.00 Baa2 University of Puerto Rico, University System Revenue Bonds, Series 2006Q, 5.000%, 6/01/19 6/16 at 100.00 Baa2 Westminster, Maryland, Educational Facilities Revenue Bonds, McDaniel College, Series 2006: 5.000%, 11/01/31 11/16 at 100.00 BBB+ 4.500%, 11/01/36 11/16 at 100.00 BBB+ Total Education and Civic Organizations Health Care – 27.4% (18.7% of Total Investments) Baltimore County, Maryland, Revenue Bonds, Catholic Health Initiatives, Series 2006A, 9/16 at 100.00 AA 5.000%, 9/01/36 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds Doctors Community 7/20 at 100.00 Baa3 Hospital, Refunding Series 2010, 5.750%, 7/01/38 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Adventist Healthcare, Series 2011A: 6.250%, 1/01/31 1/22 at 100.00 Baa2 6.125%, 1/01/36 1/22 at 100.00 Baa2 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Anne Arundel 7/19 at 100.00 A– Health System, Series 2010, 5.000%, 7/01/40 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Anne Arundel Medical Center, Series 1998: 5.125%, 7/01/28 – AGM Insured 1/13 at 100.00 AA– 5.125%, 7/01/33 – AGM Insured 1/13 at 100.00 AA– Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Calvert Memorial 7/14 at 100.00 A Hospital, Series 2004, 5.500%, 7/01/36 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Carroll Hospital 7/16 at 100.00 A3 Center, Series 2006, 5.000%, 7/01/40 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Carroll Hospital Center, Series 2012A: 4.000%, 7/01/30 7/22 at 100.00 A3 5.000%, 7/01/37 7/22 at 100.00 A3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Civista Medical 7/14 at 100.00 N/R Center, Series 2005, 5.000%, 7/01/37 – RAAI Insured Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Doctors Community 7/17 at 100.00 Baa3 Hospital, Series 2007A, 5.000%, 7/01/29 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Frederick Memorial 11/12 at 100.00 Baa1 Hospital, Series 2002, 5.125%, 7/01/35 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins Health System Obligated Group Issue, Series 2011A: 5.000%, 5/15/25 5/21 at 100.00 AA– 5.000%, 5/15/26 5/21 at 100.00 AA– Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Kaiser Permanente 1/13 at 100.00 A+ System, Series 1998A, 5.375%, 7/01/15 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Kennedy Krieger 7/13 at 100.00 Baa3 Institute, Series 2003, 5.500%, 7/01/33 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health 7/17 at 100.00 AA– System, Series 2008, 5.000%, 7/01/28 – AGC Insured Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health 7/21 at 100.00 A System, Series 2011, 6.000%, 7/01/41 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Loyola University No Opt. Call A Maryland, Series 2012A, 5.000%, 10/01/39 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health, 8/14 at 100.00 A2 Series 2004, 5.375%, 8/15/24 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health, 5/16 at 100.00 AA+ Series 2007, 5.250%, 5/15/46 – BHAC Insured Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Medical 7/22 at 100.00 BBB Cente, Series 2011, 5.000%, 7/01/31 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Medical Center Project, Series 2007A: 5.000%, 7/01/37 7/17 at 100.00 BBB 5.500%, 7/01/42 7/17 at 100.00 BBB Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Peninsula Regional 7/16 at 100.00 A Medical Center, Series 2006, 5.000%, 7/01/36 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, The Johns Hopkins 5/20 at 100.00 AA– Health System Obligated Group Issue, Series 2010, 5.000%, 5/15/40 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Union Hospital of Cecil County, Series 2005: 5.000%, 7/01/35 7/15 at 100.00 A 5.000%, 7/01/40 7/15 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, University of 7/19 at 100.00 A Maryland Medical System Issue, Series 2010, 5.125%, 7/01/39 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, University of 7/13 at 100.00 A Maryland Medical System, Series 2004B, 5.000%, 7/01/24 – AMBAC Insured Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, University of Maryland Medical System, Series 2006: 5.000%, 7/01/31 7/16 at 100.00 A 5.000%, 7/01/36 7/16 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Washington County Hospital, Series 2008: 5.750%, 1/01/38 1/18 at 100.00 BBB 6.000%, 1/01/43 1/18 at 100.00 BBB 95 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Western Maryland 7/16 at 100.00 BBB Health, Series 2006A, 5.000%, 7/01/34 – NPFG Insured Maryland Health and Higher Educational Facilities Authority, Revenue Refunding Bonds, 1/13 at 101.00 Baa2 Adventist Healthcare, Series 2003A, 5.750%, 1/01/25 Prince George’s County, Maryland, Revenue Bonds, Dimensions Health Corporation, Series 1994: 5.375%, 7/01/14 1/13 at 100.00 B3 5.300%, 7/01/24 1/13 at 100.00 B3 Total Health Care Housing/Multifamily – 5.8% (4.0% of Total Investments) Anne Arundel County, Maryland, FNMA Multifamily Housing Revenue Bonds, Glenview Gardens 1/20 at 102.00 AA+ Apartments Project, Series 2009, 5.000%, 1/01/28 (Mandatory put 1/01/27) Maryland Community Development Administration, Housing Revenue Bonds, Series 1999A, 5.350%, 1/13 at 100.00 Aa2 7/01/41 (Alternative Minimum Tax) Maryland Community Development Administration, Housing Revenue Bonds, Series 2002B, 4.950%, 11/12 at 100.00 Aa2 7/01/32 (Alternative Minimum Tax) Maryland Community Development Administration, Multifamily Development Revenue Bonds, Waters 12/12 at 100.00 Aaa Towers Senior Apartments, Series 2001F, 5.450%, 12/15/33 (Alternative Minimum Tax) Maryland Community Development Administration, Multifamily Housing Revenue Bonds, Princess 12/12 at 100.00 Aaa Anne Apartments, Series 2001D, 5.450%, 12/15/33 (Alternative Minimum Tax) Maryland Economic Development Corporation, Senior Lien Student Housing Revenue Bonds, University of Maryland – Baltimore, Series 2003A: 50 5.000%, 10/01/15 10/13 at 100.00 B3 5.625%, 10/01/23 10/13 at 100.00 B3 Maryland Economic Development Corporation, Student Housing Revenue Bonds, Sheppard Pratt University Village, Series 2001: 20 5.875%, 7/01/21 – ACA Insured 7/13 at 100.00 N/R 6.000%, 7/01/33 – ACA Insured 7/13 at 100.00 N/R Maryland Economic Development Corporation, Student Housing Revenue Refunding Bonds, University 6/16 at 100.00 AA– of Maryland College Park Projects, Series 2006, 5.000%, 6/01/33 – CIFG Insured Montgomery County Housing Opportunities Commission, Maryland, GNMA/FHA-Insured Multifamily 1/13 at 100.00 Aa2 Housing Revenue Bonds, Series 1995A, 5.900%, 7/01/15 Montgomery County Housing Opportunities Commission, Maryland, Multifamily Housing Development 1/13 at 100.00 Aaa Bonds, Series 2000B, 6.200%, 7/01/30 (Alternative Minimum Tax) Prince George’s County Housing Authority, Maryland, GNMA Collateralized Mortgage Revenue Refunding Bonds, Overlook Apartments, Series 1995A: 5.700%, 12/20/15 12/12 at 100.00 AA+ 5.750%, 12/20/19 12/12 at 100.00 AA+ Total Housing/Multifamily Housing/Single Family – 10.5% (7.2% of Total Investments) Maryland Community Development Administration Department of Housing and Community Development, 9/18 at 100.00 Aa2 Residential Revenue Bonds, Series 2008C, 5.375%, 9/01/39 Maryland Community Development Administration Department of Housing and Community Development, 9/18 at 100.00 Aa2 Residential Revenue Bonds, Series 2009B, 4.750%, 9/01/39 Maryland Community Development Administration Department of Housing and Community Development, 3/20 at 100.00 Aa2 Residential Revenue Bonds, Series 2010B, 5.250%, 9/01/35 Maryland Community Development Administration, Department of Housing and Community 9/14 at 100.00 AA Development, Residential Revenue Bonds, Series 2005E, 4.900%, 9/01/36 (Alternative Minimum Tax) (UB) Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2006: 4.750%, 9/01/25 (Alternative Minimum Tax) (UB) 9/15 at 100.00 AA 4.875%, 9/01/26 (Alternative Minimum Tax) (UB) 3/16 at 100.00 AA 4.900%, 9/01/26 (Alternative Minimum Tax) (UB) 9/15 at 100.00 AA 4.900%, 9/01/31 (Alternative Minimum Tax) (UB) 9/16 at 100.00 AA Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2007: 5.000%, 9/01/27 (Alternative Minimum Tax) (UB) 3/17 at 100.00 AA 4.850%, 9/01/37 (Alternative Minimum Tax) (UB) 3/17 at 100.00 AA 75 Maryland Community Develppment Administration, Department of Housing and Community No Opt. Call Aa2 Development, Residential Revenue Bonds, Series 2007G, 3.950%, 9/01/12 Maryland Community Development Administration, Residential Revenue Bonds, Series 2001H, 3/13 at 100.00 Aa2 5.350%, 9/01/32 (Alternative Minimum Tax) Puerto Rico Housing Finance Authority, Mortgage-Backed Securities Program Home Mortgage 6/13 at 100.00 Aaa Revenue Bonds, Series 2003A, 4.875%, 6/01/34 (Alternative Minimum Tax) Total Housing/Single Family Industrials – 2.7% (1.8% of Total Investments) Maryland Economic Development Corporation, Economic Development Revenue Bonds, Transportation 6/20 at 100.00 Baa3 Facilities Project, Series 2010A, 5.750%, 6/01/35 Maryland Economic Development Corporation, Solid Waste Disposal Revenue Bonds, Waste No Opt. Call BBB Management Inc., Series 2002, 4.600%, 4/01/16 (Alternative Minimum Tax) Total Industrials Long-Term Care – 5.5% (3.8% of Total Investments) Baltimore County, Maryland, Revenue Bonds, Oak Crest Village, Series 2007A, 5.000%, 1/01/37 1/17 at 100.00 A– Gaithersburg, Maryland, Economic Development Revenue Bonds, Asbury Methodist Homes Inc., 1/20 at 100.00 BBB– Series 2009B, 6.000%, 1/01/23 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Charlestown Community Issue, Series 2010: 6.125%, 1/01/30 1/21 at 100.00 A 6.250%, 1/01/45 1/21 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Edenwald, Series 7/16 at 100.00 N/R 2006A, 5.400%, 1/01/31 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, King Farm Presbyterian Community, Series 2007A: 5.000%, 1/01/17 No Opt. Call N/R 5.250%, 1/01/27 1/17 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Ridge 7/17 at 100.00 A– Retirement Community, Series 2007, 4.750%, 7/01/34 Total Long-Term Care Tax Obligation/General – 12.0% (8.3% of Total Investments) Anne Arundel County, Maryland, General Obligation Bonds, Series 2006: 5.000%, 3/01/13 No Opt. Call AAA 5.000%, 3/01/21 3/16 at 100.00 AAA Anne Arundel County, Maryland, Water and Sewer Revenue Bonds, Series 2006, 5.000%, 3/01/17 3/16 at 100.00 AAA Baltimore County, Maryland, Consolidated General Obligation Public Improvement Bonds, Series No Opt. Call AAA 2004, 5.000%, 8/01/13 Baltimore, Maryland, General Obligation Bonds, Consolidated Public Improvements, Series 2011A: 5.000%, 10/15/29 10/21 at 100.00 Aa2 5.000%, 10/15/30 10/21 at 100.00 Aa2 Baltimore, Maryland, General Obligation Consolidated Public Improvement Bonds, Series 2004A, 10/14 at 100.00 Aa2 5.000%, 10/15/22 – AMBAC Insured Calvert County, Maryland, Consolidated General Obligation Public Improvement Refunding Bonds, No Opt. Call AAA Series 2003, 4.000%, 7/15/13 Carroll County, Maryland, Consolidated Public Improvement Bonds, Refunding Series 2011, No Opt. Call AAA 2.000%, 11/01/12 Carroll County, Maryland, Consolidated Public Improvement Bonds, Series 2005A, 5.000%, 12/01/16 12/15 at 100.00 AAA Charles County, Maryland, Consolidated General Obligation Public Improvement Bonds, Series 2006: 5.000%, 3/01/14 No Opt. Call Aa1 5.000%, 3/01/16 No Opt. Call Aa1 Frederick, Maryland, General Obligation Bonds, Series 2005, 5.000%, 8/01/16 – NPFG Insured 8/15 at 100.00 AA Harford County, Maryland, General Obligation Bonds,Consolidated Public Improvement Series No Opt. Call Aaa 2009, 5.000%, 7/01/13 Maryland National Capital Park Planning Commission, Prince George’s County, General Obligation 1/14 at 100.00 AAA Bonds, Park Acquisition and Development, Series 2004EE-2, 5.000%, 1/15/17 Maryland, General Obligation Bonds, State and Local Facilities Loan, First Series 2003A, No Opt. Call AAA 5.250%, 3/01/13 Maryland, General Obligation Bonds, State and Local Facilities Loan, Second Series 2010B, No Opt. Call AAA 5.000%, 8/01/14 Montgomery County, Maryland, Consolidated General Obligation Public Improvement Bonds, No Opt. Call AAA Refunding Series 2010A, 5.000%, 8/01/13 Montgomery County, Maryland, Consolidated General Obligation Public Improvement Bonds, Series No Opt. Call AAA 2005A, 5.000%, 7/01/15 Montgomery County, Maryland, Consolidated General Obligation Public Improvement Bonds, Series No Opt. Call AAA 2006A, 5.000%, 5/01/16 Puerto Rico, General Obligation and Public Improvement Bonds, Series 2002A, 5.500%, 7/01/20 – No Opt. Call Baa1 NPFG Insured Puerto Rico, General Obligation Bonds, Public Improvement Refunding Series 2007A, 5.500%, No Opt. Call Baa1 7/01/20 – NPFG Insured St. Mary’s County, Maryland, General Obligation Hospital Bonds, Series 2002, 5.000%, 10/01/12 No Opt. Call AA+ Total Tax Obligation/General Tax Obligation/Limited – 26.2% (17.9% of Total Investments) Anne Arundel County, Maryland, Special Obligation Bonds, National Business Park – North 7/18 at 102.00 N/R Project, Series 2010, 6.100%, 7/01/40 Baltimore County, Maryland, Certificates of Participation, Equipment Acquisition Program, No Opt. Call AA+ Series 2012, 4.000%, 10/01/14 Baltimore County, Maryland, Certificates of Participation, Health and Social Services Building Project, Series 2001: 5.000%, 8/01/20 8/13 at 100.00 AA+ 5.000%, 8/01/21 8/13 at 100.00 AA+ Baltimore, Maryland, Revenue Refunding Bonds, Convention Center, Series 1998, 5.000%, 3/13 at 100.00 BBB 9/01/19 – NPFG Insured Baltimore, Maryland, Special Obligation Bonds, North Locust Point Project, Series 2005, 9/15 at 101.00 N/R 5.500%, 9/01/34 Frederick County, Maryland, Lake Linganore Village Community Development Special Obligation Bonds, Series 2001A: 5.600%, 7/01/20 – RAAI Insured 1/13 at 100.00 N/R 5.700%, 7/01/29 – RAAI Insured 1/13 at 100.00 N/R Fredrick County, Maryland, Special Obligation Bonds, Urbana Community Development Authority, Series 2010A: 5.000%, 7/01/30 7/20 at 100.00 A– 5.000%, 7/01/40 7/20 at 100.00 A– Government of Guam, Business Privilege Tax Bonds, Series 2011A, 5.250%, 1/01/36 1/22 at 100.00 A Hyattsville, Maryland, Special Obligation Bonds, University Town Center Project, Series 2004, 7/14 at 102.00 N/R 5.750%, 7/01/34 Maryland Department of Transportation, Consolidated Transportation Revenue Bonds, Series 2002, No Opt. Call AAA 5.500%, 2/01/16 Maryland Department of Transportation, Consolidated Transportation Revenue Bonds, Series 2004, No Opt. Call AAA 5.000%, 5/01/13 Maryland Economic Development Corporation, Lease Revenue Bonds, Montgomery County Town Square 9/12 at 100.00 AA+ Parking Garage, Series 2002A, 5.000%, 9/15/13 Maryland Economic Development Corporation, Lease Revenue Bonds, Montgomery County Wayne Avenue 9/12 at 100.00 AA+ Parking Project, Series 2002A, 5.250%, 9/15/16 Maryland Stadium Authority, Lease Revenue Bonds, Montgomery County Conference Center Facilities, Series 2003: 5.000%, 6/15/21 6/13 at 100.00 AA+ 5.000%, 6/15/23 6/13 at 100.00 AA+ 5.000%, 6/15/24 6/13 at 100.00 AA+ Montgomery County, Maryland, Special Obligation Bonds, West Germantown Development District, 7/14 at 100.00 A+ Senior Series 2002A, 5.500%, 7/01/27 – RAAI Insured Prince George’s County, Maryland, Certificates of Participation, Equipment Acquisition No Opt. Call AA+ Program, Series 2012, 3.000%, 10/15/14 Prince George’s County, Maryland, Lease Revenue Bonds, Upper Marlboro Justice Center, Series 6/13 at 100.00 AA+ 2003A, 5.000%, 6/30/14 – NPFG Insured Prince George’s County, Maryland, Special Obligation Bonds, National Harbor Project, Series 7/15 at 100.00 N/R 2005, 5.200%, 7/01/34 Prince George’s County, Maryland, Special Tax District Bonds, Victoria Falls Project, Series 7/13 at 100.00 N/R 2005, 5.250%, 7/01/35 Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2005L, 5.250%, No Opt. Call Baa1 7/01/35 – NPFG Insured Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N: 5.500%, 7/01/29 – AMBAC Insured No Opt. Call Baa1 5.250%, 7/01/31 – AMBAC Insured No Opt. Call Baa1 5.250%, 7/01/33 – NPFG Insured No Opt. Call Baa1 Puerto Rico Highway and Transportation Authority, Subordinate Lien Highway Revenue Bonds, 7/13 at 100.00 Baa2 Series 2003, 5.250%, 7/01/15 – FGIC Insured Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, No Opt. Call BBB+ 0.000%, 7/01/44 – AMBAC Insured Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005C, No Opt. Call BBB+ 5.500%, 7/01/26 – AMBAC Insured Puerto Rico Municipal Finance Agency, Series 2002A, 5.250%, 8/01/21 – AGM Insured 11/12 at 100.00 AA– Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue Bonds, 7/14 at 100.00 Baa1 Series 2004I, 5.250%, 7/01/33 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A: 0.000%, 8/01/32 8/26 at 100.00 A+ 5.750%, 8/01/37 8/19 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2010A: 5.375%, 8/01/39 2/20 at 100.00 A+ 5.500%, 8/01/42 2/20 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/20 at 100.00 A+ 2010C, 5.250%, 8/01/41 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A: 0.000%, 8/01/40 – NPFG Insured No Opt. Call AA– 0.000%, 8/01/41 – NPFG Insured No Opt. Call AA– 0.000%, 8/01/47 – AMBAC Insured No Opt. Call AA– 0.000%, 8/01/56 No Opt. Call AA– Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA: 5.500%, 7/01/19 – NPFG Insured No Opt. Call A3 5.300%, 7/01/35 7/20 at 100.00 A3 Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2005BB, No Opt. Call AA– 5.250%, 7/01/22 – AGM Insured Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2007CC: 5.500%, 7/01/28 – NPFG Insured No Opt. Call A3 5.500%, 7/01/30 No Opt. Call A3 5.500%, 7/01/30 – AGM Insured No Opt. Call AA– Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Series 1999A, 10/12 at 100.00 BBB+ 6.375%, 10/01/19 Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate 10/20 at 100.00 Baa2 Lien Series 2010B, 5.250%, 10/01/29 Total Tax Obligation/Limited Transportation – 5.5% (3.8% of Total Investments) Baltimore, Maryland, Revenue Refunding Bonds, Parking System Facilities, Series 1998A, 5.250%, No Opt. Call A1 7/01/17 – FGIC Insured Guam International Airport Authority, Revenue Bonds, Series 2003A, 5.250%, 10/01/21 – 10/13 at 100.00 BBB NPFG Insured Guam International Airport Authority, Revenue Bonds, Series 2003B, 5.250%, 10/01/19 – 10/13 at 100.00 BBB NPFG Insured Maryland Health and Higher Educational Facilities Authority, Parking Facilities Revenue Bonds, Johns Hopkins Hospital, Series 2001: 5.000%, 7/01/27 – AMBAC Insured 1/13 at 100.00 N/R 5.000%, 7/01/34 – AMBAC Insured 1/13 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Parking Facilities Revenue Bonds, 1/15 at 100.00 N/R Johns Hopkins Medical Institution, Series 2004B, 5.000%, 7/01/15 – AMBAC Insured Maryland Health and Higher Educational Facilities Authority, Parking Revenue Bonds, Johns 11/12 at 100.00 A Hopkins Medical Institutions Parking Facilities, Series 1996, 5.500%, 7/01/26 – AMBAC Insured Maryland Transportation Authority, Revenue Bonds, Grant Anticiapation Series 2008, No Opt. Call AAA 5.250%, 3/01/16 Maryland Transportation Authority, Revenue Bonds, Transportation Facilities Projects, Series 7/17 at 100.00 AA– 2007, 5.000%, 7/01/30 – AGM Insured (UB) Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC, Sixth Series 1997: 20 5.750%, 12/01/22 – NPFG Insured (Alternative Minimum Tax) 12/12 at 100.00 BBB 70 5.750%, 12/01/25 – NPFG Insured (Alternative Minimum Tax) 12/12 at 100.00 BBB Puerto Rico Ports Authority, Special Facilities Revenue Bonds, American Airlines Inc., Series 12/12 at 100.00 N/R 1996A, 6.250%, 6/01/26 (Alternative Minimum Tax) (4) Total Transportation U.S. Guaranteed – 17.0% (11.6% of Total Investments) (5) Anne Arundel County, Maryland, General Obligation Bonds, Series 2004, 5.000%, 4/01/16 4/14 at 100.00 AAA (Pre-refunded 4/01/14) Baltimore Board of School Commissioners, Maryland, Revenue Bonds, City Public School System, 5/13 at 100.00 AA+ (5) Series 2003A, 5.000%, 5/01/15 (Pre-refunded 5/01/13) Baltimore, Maryland, Revenue Refunding Bonds, Water Projects, Series 1998A, 5.000%, 7/01/28 – No Opt. Call AA (5) FGIC Insured (ETM) Baltimore, Maryland, Revenue Refunding Bonds, Water System Projects, Series 1994A, 5.000%, No Opt. Call AA (5) 7/01/24 – FGIC Insured (ETM) Baltimore, Maryland, Wastewater Project Revenue Bonds, Series 2006C, 5.000%, 7/01/31 7/16 at 100.00 AA (5) (Pre-refunded 7/01/16) – AMBAC Insured Charles County, Maryland, Consolidated General Obligation Public Improvement Bonds, Series 2006: 40 5.000%, 3/01/14 (ETM) No Opt. Call Aa1 (5) 15 5.000%, 3/01/16 (ETM) No Opt. Call Aa1 (5) Gaithersburg, Maryland, Hospital Facilities Revenue Refunding and Improvement Bonds, Shady No Opt. Call Aa3 (5) Grove Adventist Hospital, Series 1995, 6.500%, 9/01/12 – AGM Insured (ETM) Howard County, Maryland, General Obligation Consolidated Public Improvement Bonds, Series 2004B: 5.000%, 8/15/17 (Pre-refunded 2/15/14) 2/14 at 100.00 AAA 5.000%, 8/15/19 (Pre-refunded 2/15/14) 2/14 at 100.00 AAA Maryland Department of Transportation, Consolidated Transportation Revenue Bonds, Series 2004, 5/14 at 100.00 AAA 5.000%, 5/01/15 (Pre-refunded 5/01/14) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Helix Health, Series 1997: 5.000%, 7/01/17 – AMBAC Insured (ETM) No Opt. Call N/R (5) 5.000%, 7/01/27 – AMBAC Insured (ETM) No Opt. Call N/R (5) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Howard County 11/12 at 100.00 N/R (5) General Hospital, Series 1993, 5.500%, 7/01/25 (ETM) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health 7/14 at 100.00 N/R (5) System, Series 2004A, 5.125%, 7/01/34 (Pre-refunded 7/01/14) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Ridge 4/13 at 101.00 AA+ (5) Retirement Community, Series 2003A, 6.000%, 4/01/35 (Pre-refunded 4/01/13) Maryland National Capital Park Planning Commission, Prince George’s County, General 1/14 at 100.00 Aaa Obligation Bonds, Park Acquisition and Development, Series 2004EE-2, 5.000%, 1/15/17 (Pre-refunded 1/15/14) Maryland Transportation Authority, Revenue Refunding Bonds, Transportation Facilities No Opt. Call AAA Projects, First Series 1978, 6.800%, 7/01/16 – AMBAC Insured (ETM) Maryland, General Obligation Bonds, State and Local Facilities Loan, Second Series 2003, 8/13 at 100.00 AAA 5.000%, 8/01/15 (Pre-refunded 8/01/13) Morgan State University, Maryland, Student Tuition and Fee Revenue Bonds, Academic Fees and 9/12 at 100.00 Aa3 (5) Auxiliary Facilities, Series 2001, 4.900%, 7/01/21 (Pre-refunded 9/11/12) – FGIC Insured Morgan State University, Maryland, Student Tuition and Fee Revenue Bonds, Academic Fees and Auxiliary Facilities, Series 2003A: 5.000%, 7/01/20 (Pre-refunded 7/01/13) – FGIC Insured 7/13 at 100.00 Aa3 (5) 5.000%, 7/01/32 (Pre-refunded 7/01/13) – FGIC Insured 7/13 at 100.00 Aa3 (5) Prince George’s County Housing Authority, Maryland, GNMA Collateralized Mortgage Revenue 11/12 at 100.00 N/R (5) Bonds, Fairview and Hillside Projects, Series 2002A, 4.700%, 11/20/22 (Pre-refunded 11/20/12) Prince George’s County, Maryland, General Obligation Consolidated Public Improvement Bonds, 10/13 at 100.00 AAA Series 2003A, 5.000%, 10/01/18 (Pre-refunded 10/01/13) Puerto Rico Housing Finance Authority, Capital Fund Program Revenue Bonds, Series 2003, 12/13 at 100.00 AA+ 5.000%, 12/01/19 (Pre-refunded 12/01/13) Puerto Rico Public Finance Corporation, Commonwealth Appropriation Bonds, Series 1998A, No Opt. Call Aaa 5.125%, 6/01/24 – AMBAC Insured (ETM) Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 1996Y, 7/16 at 100.00 Aaa 5.500%, 7/01/36 (Pre-refunded 7/01/16) Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA, No Opt. Call A3 (5) 5.500%, 7/01/19 – NPFG Insured (ETM) Washington Suburban Sanitary District, Montgomery and Prince George’s Counties, Maryland, Sewerage Disposal Bonds, Series 2005: 5.000%, 6/01/16 (Pre-refunded 6/01/15) 6/15 at 100.00 AAA 5.000%, 6/01/23 (Pre-refunded 6/01/15) 6/15 at 100.00 AAA 5.000%, 6/01/24 (Pre-refunded 6/01/15) 6/15 at 100.00 AAA 5.000%, 6/01/25 (Pre-refunded 6/01/15) 6/15 at 100.00 AAA Total U.S. Guaranteed Utilities – 4.7% (3.2% of Total Investments) Guam Power Authority, Revenue Bonds, Series 1999A, 5.250%, 10/01/34 – NPFG Insured 10/12 at 100.00 BBB Maryland Energy Financing Administration, Revenue Bonds, AES Warrior Run Project, Series 1995, 11/12 at 100.00 N/R 7.400%, 9/01/19 (Alternative Minimum Tax) Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2002LL, 5.500%, 7/01/17 – No Opt. Call BBB+ NPFG Insured Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2004OO, 5.000%, 7/01/13 – No Opt. Call AA– CIFG Insured Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2004PP, 5.000%, 7/01/22 – 7/14 at 100.00 BBB+ FGIC Insured Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2005RR, 5.000%, 7/01/22 – 7/15 at 100.00 BBB+ FGIC Insured Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2010XX, 5.250%, 7/01/40 7/20 at 100.00 BBB+ Puerto Rico Electric Power Authority, Power Revenue Refunding Bonds, Series 2002JJ, 5.250%, No Opt. Call BBB+ 7/01/15 – NPFG Insured Virgin Islands Water and Power Authority, Electric System Revenue Bonds, Refunding Series 7/17 at 100.00 Baa3 2007A, 5.000%, 7/01/24 Total Utilities Water and Sewer – 3.8% (2.6% of Total Investments) Baltimore, Maryland, Revenue Refunding Bonds, Wastewater Projects, Series 2002A, 5.125%, 11/12 at 100.00 AA 7/01/42 – NPFG Insured Baltimore, Maryland, Revenue Refunding Bonds, Water System Projects, Series 1994A, 5.000%, No Opt. Call AA 7/01/24 – FGIC Insured Baltimore, Maryland, Wastewater Project Revenue Bonds, Series 2006C, 5.000%, 7/01/31 – 7/16 at 100.00 AA AMBAC Insured Baltimore, Maryland, Wastewater Project Revenue Bonds, Series 2007D, 5.000%, 7/01/32 – 7/17 at 100.00 AA AMBAC Insured Baltimore, Maryland, Wastewater Project Revenue Bonds, Series 2011A, 5.000%, 7/01/41 7/21 at 100.00 AA Maryland Water Quality Financing Administration, Revolving Loan Fund Revenue Bonds, Series No Opt. Call AAA 2005A, 5.000%, 9/01/15 Total Water and Sewer $ 689,683 Total Investments (cost $514,714,248) – 146.2% Floating Rate Obligations – (5.8)% MuniFund Term Preferred Shares, at Liquidation Value – (43.8)% (6) Other Assets Less Liabilities – 3.4% Net Assets Applicable to Common Shares – 100% $ 379,357,333 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risks, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $
